                   Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 1 of 14 PageID: 1283



                                                                          ORDINANCE 18-15

                                                    AN ORDINANCE OF THE TOWNSHIP OF JACKSON,
                                                    COUNTY OF OCEAN, STATE OF NEW JERSEY,
                                                    AMENDING AND SUPPLEMENTING CHAPTER 310 OF
                                                    THE TOWNSHIP CODE TO REGULATE THE PRACTICE
                                                    OF REAL ESTATE SOLICITATIONS AND ESTABLISH A
                                                    “NO KNOCK” REGISTRY


                                           WHEREAS, protecting the private residents and taxpayers of the Township of Jackson

                                    from unwanted annoyance of itinerant merchants, peddlers and solicitors protects the peace in the

                                    community; and

                                           WHEREAS, requiring peddlers, solicitors, and itinerant vendors to register may deter

                                   inappropriate conduct; and

                                           WHEREAS, the Township of Jackson does not have any desire to interfere with an

                                   individual’s First Amendment or free speech rights, open dialogue, and exchange of opinions; and

                                           WHEREAS, the Township desires to ensure the protection of the health, safety, and welfare

                                   of its citizenry; and

                                           WHEREAS, after consideration, the Jackson Township Council has determined that it is in

                                   the best interest of the citizens of Jackson to amend the current Chapter 310 and replace it with a

                                   new Chapter 310 to provide for new and updated regulations which outline guidelines for peddlers,

                                   solicitors, and itinerant vendors within the Township of Jackson;

                                                   NOW THEREFORE, BE IT ORDAINED, by the governing body of the

                                    Township of Jackson, County of Ocean, State of New Jersey, as follows:

                                                   SECTION I. The Township Code of the Township of Jackson is hereby amended
GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                    and supplemented so as to amend Chapter 310, entitled, “Peddling and Soliciting,” so as to
         P.O. Box 1540
Toms River, New Jersey 08754

                                    amend § 310-1 et seq., which shall read as follows:
                   Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 2 of 14 PageID: 1284



                                         §310-1.        Definitions

                                   As used in this chapter, the following terms shall have the meanings indicated:

                                         CANVASSING – Door-to-door soliciting or soliciting by the use of circulars, visitations,

                                         or any other means, where the canvasser or his or her employer has not been invited or

                                         requested by the owner (as defined below), to obtain a listing of real property or to confer

                                         with the owner regarding a real estate transaction. This applies to private, personal and

                                         professional activity alike.

                                         COMMERCIAL SOLICITATION or SOLICITATION – the act of asking, bartering,

                                         or communicating in any other such manner, whether orally, or by written or printed

                                         material, direct or implied, by an individual or group of individuals for a for-profit

                                         purpose, including the purchase or intimidation of residents to sell their real property.

                                         Solicitation is not communication that is political, religious, or charitable in nature and

                                         does not involve solicitation of money, funds, contributions, or anything of value.

                                         ITINERANT VENDOR – any person who sets up or operates a temporary business on

                                         privately owned property, whether improved or unimproved, in the Township, soliciting,

                                         selling, or taking orders for, or offering to sell or take orders for any goods or services. A

                                         temporary business is one that continues for forty-five (45) days or less; and, exists

                                         whether solicitation is from a stand, vehicle, or freestanding. Any business that exists more

                                         than forty-five (45) days shall be deemed to be a permanent occupancy and is required to

                                         obtain a certificate of occupancy from the building inspection department.

                                         MOTOR VEHICLE – Any vehicle used for the displaying, storing, of articles offered for
GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                         sale by a vendor, which is required to be registered with the New Jersey Department of
         P.O. Box 1540
Toms River, New Jersey 08754

                                         Motor Vehicles.




                                                                                    2
                   Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 3 of 14 PageID: 1285



                                        OWNER – The lessee, sublessee, assignee, managing agent or other person having the

                                        right of ownership or possession or to sell, rent, or lease any real property.

                                        PERSON – Any individual, but not a corporation, partnership, or any form of business

                                        entity.

                                        PURCHASER – Any occupant, prospective occupant, lessee, prospective lessee, buyer,

                                        prospective buyer, or any agent thereof.

                                        RESIDENCE – any separate living unit occupied for residential purposes by one (1) or

                                        more persons, contained within any type of building or structure.

                                        VENDING UNIT - Any vehicle or device which may be moved without assistance of a

                                        motor; is not required to be registered with the New Jersey Department of Motor Vehicles;

                                        and is used for the displaying, storing or transporting of articles offered for sale by a vendor.

                                        VENDOR - Any person who goes from house to house or place to place, by foot or any

                                        means of conveyance, selling goods or services or soliciting orders for future delivery of

                                        goods or services. "Vendor" shall mean the same as "peddler," "hawker" and "solicitor."


                                   §310-2.        License and notice requirements

                                   A.   Any person, corporation, partnership, limited liability company, or other institution or

                                        entity that canvasses in order to obtain listings of real property, or to bring about the sale,

                                        lease, or purchase of real property, must provide advanced written notice to the Township

                                        Clerk before engaging in such activities. The advanced notice must provide the following

                                        information:
GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
                                             1. The names and addresses of the persons engaging in the canvassing, itinerant
Allen Street Professional Center
        Ten Allen Street
         P.O. Box 1540
Toms River, New Jersey 08754                      vending, or soliciting; and




                                                                                    3
                   Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 4 of 14 PageID: 1286



                                    2. The names and addresses of the individuals or companies by which such persons

                                       are employed; and

                                    3. A listing of the streets or streets in the Township in which the canvassing, itinerant

                                       vending, or soliciting will take place and when; and

                                    4. The starting and ending dates in which the canvassing, itinerant vending, or

                                       soliciting will take place; and

                                    5. The applicant’s places of residence for the preceding five years; and

                                    6. A complete description of any vending unit to be used, including the make, model,

                                       and serial number; and

                                    7. A complete description of any motor vehicle to be used, including the make,

                                       model, color and registration number and all insurance information, including the

                                       name and address of the carrier, policy number and type of coverage.

                                    8. Whether or not the applicant has ever had an application to conduct a vending

                                       business denied or revoked and, if so, the details thereof.

                                    9. Proof of an insurance policy issued by a New Jersey licensed company protecting

                                       the applicant and the Township from all claims or damages to property and bodily

                                       injury, including death, which may arise in connection with the applicant's vending

                                       business activities. Said policy shall name the Township of Jackson as an

                                       additional insured and shall provide that the policy may not be terminated prior to

                                       the expiration date without at least 30 days' advance written notice to the office of

                                       the Township Clerk. The minimum amounts of insurance coverage to be
GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                       maintained are:
         P.O. Box 1540
Toms River, New Jersey 08754

                                           a. Personal injury: $100,000 per person; $300,000 per occurrence.




                                                                          4
                   Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 5 of 14 PageID: 1287



                                                    b. Property damage: $50,000.

                                            10. A copy of the certificate of inspection issued by the Ocean County Board of

                                                Health in the case of vendors seeking to engage in the business of vending food

                                                and/or beverages.

                                            11. Two one-inch-square photographs showing the applicant's face shall accompany

                                                the application.

                                   B.   The notice required hereunder must be filed with the Township Clerk no less than 14

                                        business days prior to the scheduled start date.

                                   C.   Provided the notice requirements have been satisfied, the Township Clerk shall issue a

                                        permit allowing the canvassing, or soliciting to take place. This permit shall be valid for a

                                        period not to exceed thirty (30) days from the date of issuance. Once expired, the permit

                                        must be renewed following the same notice requirements.

                                   D.   All itinerant vending or vending registration certificates shall be valid for a period of one

                                        year from the date of issue and are not transferrable or assignable. Each vendor shall

                                        operate only one vending unit at a time. All vendors shall notify the Township, in writing,

                                        within 30 days of any changes in the information contained in the registration application.

                                   E.   There is no payment necessary for canvasser.

                                   F.   Upon issuance of the permit, a registration certificate shall be issued to the applicant. The

                                        canvasser, itinerant vendor or solicitor shall carry the registration certificate at all times

                                        and shall include:

                                           1. The signature of the Township Clerk;
GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                           2. The name and address of the canvasser, itinerant vendor, or solicitor;
         P.O. Box 1540
Toms River, New Jersey 08754




                                                                                   5
                   Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 6 of 14 PageID: 1288



                                              3. If applicable, the type of vending business engaged in, including the description of

                                                    goods or services being offered;

                                              4. The date of issuance and expiration; and

                                              5. If applicable, a description of any vending unit and/or motor vehicle used in the

                                                    vending business, including any identifying registration and/or serial numbers.

                                   G.      Any certificate of health compliance required by the Ocean County Board of Health shall

                                           be displayed on the vending unit and/or motor vehicle in plain view of the public at all

                                           times.



                                   §310-3.          Time, Place, and Manner Restrictions

                                   No individual that has been given a license to canvass, be an itinerant vendor, or solicit may

                                   operate beyond the timeframe outlined below:

                                        1. 10:00 am – 6:00 pm Monday through Saturday.

                                        2. 12:00 pm – 2:00 pm On Sunday.

                                   Further, no individual or group of individuals may knowingly enter private property that has

                                   displayed a “no knock” sticker or is on the “no knock” registry.



                                   §310-4.          Suspension or revocation of registration.

                                   Any registration issued in accordance with the provision of this chapter may be suspended or

                                   revoked by the Jackson Township Municipal Court for any of the following reasons:

                                   A.      Fraud or misrepresentation in the application process.
GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   B.      Fraud or misrepresentation made during the course of conducting canvassing, itinerant
         P.O. Box 1540
Toms River, New Jersey 08754

                                           vending, or soliciting.




                                                                                       6
                   Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 7 of 14 PageID: 1289



                                   C.     Conducting the business of canvassing, itinerant vending, or soliciting in such a manner as

                                          to create a public nuisance or jeopardize the public’s health safety or welfare.

                                   D.     Operating beyond the time, place, and manner restrictions outlined in §310-3.



                                   §310-5.          Vending regulations

                                   The business of vending shall be subject to the following regulations:

                                   A.     The business of vending may be conducted between the hours of 7:00 a.m. and 9:00 p.m.,

                                          and all vending units shall be off the streets and sidewalks of the Township between 9:00

                                          p.m. and 7:00 a.m.

                                   B.     All vending units must be mobile.

                                   C.     There shall be no vending within 200 feet of any school, church, synagogue or other house

                                          of worship while the same is in session.

                                   D.     No vending units or motor vehicles shall be left unattended for any reasons on the streets or

                                          sidewalks of the Township.

                                   E.     All vendors in the business of selling food and/or beverages shall have a litter receptacle

                                          available for public use. All litter and refuse shall be collected and taken away by the vendor

                                          when he or she leaves the location.

                                   F.     All materials and merchandise related to the vending business must be located on the

                                          vending unit.

                                   G.     No vendor shall offer for sale any merchandise other than that described in his/her

                                          registration.
GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   H.        No vendor shall have an exclusive right to any location in the public streets nor shall be/she
         P.O. Box 1540
Toms River, New Jersey 08754

                                          be permitted to vend from a permanent public location.




                                                                                       7
                   Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 8 of 14 PageID: 1290



                                   I.        No vendor shall be permitted to operate in any area where such operation might

                                             unreasonably impede traffic, jeopardize the public's health, safety or welfare or create a

                                             public nuisance.

                                   J.        No vendor shall place his vending unit within 500 feet of any location already being used by

                                             another vendor or established merchant.



                                        §310-6.     Jackson Township “No Knock” Registry.

                                        A.   The Township Clerk shall prepare a list of addresses of those premises where the owner

                                             and/or occupant has notified the Clerk that canvassing, peddling, itinerant vending, and

                                             door-to-door sales enterprises are not permitted on the premises (hereinafter referred to as

                                             the Jackson Township “No Knock” Registry). Notification shall be completion of a form

                                             available at the Township Clerk’s office during normal business hours. The list shall be

                                             updated monthly.

                                        B.   Any owner and/or occupant who has requested enlistment on the Jackson Township “No

                                             Knock” Registry pursuant to Subsection A herein shall be able to procure from the Clerk’s

                                             office a sticker for display at his/her/its premises indicating enlistment on the Jackson

                                             Township “No Knock” Registry. The first sticker shall be provided free of charge and may

                                             picked up in person during regular business hours. If a replacement sticker is required, the

                                             individual may pick up a replacement at the Clerk’s office at no charge. A fee of $1 will be

                                             applied for any individual who desires to have the sticker mailed to him or her, which shall

                                             be payable to the Township Clerk. All previously issued stickers that reference Jackson
GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                             Township Ordinance § 41-08 shall remain in full force and effect.
         P.O. Box 1540
Toms River, New Jersey 08754




                                                                                        8
                   Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 9 of 14 PageID: 1291



                                    C.    The Township Clerk shall distribute the current Jackson Township “No Knock” Registry

                                          to a licensee at the time of issuance of a license to peddle, canvass, itinerant vend or

                                          otherwise door-to-door sell, pursuant to the provisions of this chapter. The licensee shall

                                          not peddle, canvass, itinerant vend or conduct door-to-door sales at any premises identified

                                          on the then-current Jackson Township “No Knock” Registry.

                                    D.    Although the most current list of registrants on the Jackson Township “No Knock”

                                          Registry shall be provided by the Township Clerk, it is the responsibility of the canvasser,

                                          itinerant vendor, or solicitor to have the most up-to-date list prior to performing their

                                          business.

                                    E.    Any canvasser, peddler, itinerant vendor, or owner or employee of a door-to-door sales

                                          enterprise who violates any provision of this section, if convicted, shall be:

                                          1.      Subject to a maximum ordinance violation fine of $1,250.00 for the first offense;

                                          2.      Subject to ninety (90) days in the county jail or in any place provided by the

                                                  municipality for the detention of prisoners, for any term not exceeding 90 days for

                                                  any offense thereafter; and

                                          3.      Subject to a permanent revocation of any license issued to the within chapter;

                                   F.     Current Jackson Township “No Knock” Registrants are protected against the canvassing,

                                          itinerant vending, or soliciting activities regulated by this article without having to re-

                                          register.



                                   §310-7.        Prohibited discrimination.
GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   No person shall engage in the following acts:
         P.O. Box 1540
Toms River, New Jersey 08754




                                                                                     9
                 Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 10 of 14 PageID: 1292



                                   A.   The promoting, influencing, or attempt to promote or influence a property owner,

                                        occupant, or tenant to list for sale, sell ,or remove from a lease real property by referring to

                                        race, color, sexual orientation, ethnicity, or religious affiliation of neighbors, prospective

                                        buyers, or other occupants of prospective occupants of real property.

                                   B.   Induce directly or indirectly, or attempt to induce directly or indirectly, the sale or listing

                                        for sale of real property by representing that the presence or anticipated presence of

                                        persons of any particular race, religion, or national origin in the area has resulted or may

                                        result in:

                                        1.      The lowering or property values;

                                        2.      A change in the racial, religious, or ethnic composition of the block, neighborhood,

                                                or area in which the property is located;

                                        3.      An increase in criminal or antisocial behavior in the area.

                                        4.      A decline in the quality of the schools serving in the area.

                                   C.   Make any representation (or misrepresentations) concerning the listing or sale of the

                                        anticipated listing for sale or the sale of any real property in any residentially zoned areas

                                        for the purpose of inducing or attempting to induce the sale or listing for sale of other real

                                        property in such area.

                                   D.   Make any representation to any prospective purchaser that any block, neighborhood or area

                                        has, will, or might undergo an adverse change with respect to the religious, racial, or ethnic

                                        composition of the block, neighborhood or area for the purpose of discouraging the

                                        purchase of property in a particular area.
GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   E.   Place a sign purporting to offer for sale any property that is not in fact offered for sale.
         P.O. Box 1540
Toms River, New Jersey 08754




                                                                                     10
                 Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 11 of 14 PageID: 1293



                                   F.    Advertise for sale or rental, a property which is non-existent or which is not actually for

                                         sale or rental.

                                   G.    Engage in or hire or conspire with others to commit acts or activities of any nature, the

                                         purpose of which is to coerce, cause panic, incite unrest, create or play upon fear with the

                                         purpose of inducing or attempting to induce the sale or listing for sale of real property.

                                   H.    To solicit or canvass any owner whose name and property address is included on the list

                                         maintained by the Township Clerk of persons requesting that they not be canvassed or

                                         solicited.

                                   I.    To engage in any economic reprisal or any other form of intimidation against any person

                                         because that person has filed a complaint, testified, assisted or participated in any manner

                                         in any investigation, proceeding or conference under the terms of this article.

                                   J.    To aid, abet, incite, compel or coerce any person to engage in any of the practices

                                         forbidden by this article or to obstruct or prevent any person from complying with the

                                         provisions of this article.

                                   K.    Refer, directly or indirectly, or by implication, to race, color, creed, ethnicity, or sexual

                                         orientation in any advertisement or other solicitation offering real property for sale or

                                         rental.

                                   L.    Solicit or attempt to solicit the sale or rental or the listing for sale or rental of real property

                                         without furnishing in written form to the owner or occupier of such real property the name

                                         of the person or organization soliciting such sale, rental, or listing.

GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   §310-8.         Enforcement.
         P.O. Box 1540
Toms River, New Jersey 08754




                                                                                     11
                 Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 12 of 14 PageID: 1294



                                   A.     The Jackson Township Police Department is charged with enforcing the provisions of this

                                          article.

                                   B.     Any person claiming to be aggrieved by an alleged unlawful practice forbidden by any

                                          section of this article may, by themselves, or by their attorney-at-law, make, sign, and file a

                                          complaint directly with the Police Department, or with the Township Clerk, who shall

                                          forward the compliant to the Police Department for a full investigation.

                                   C.     In addition to any other enforcement actions, the Police Department or the Township Clerk

                                          may refer the complaint to the Real Estate Commission, the New Jersey Division of Civil

                                          Rights, or any other appropriate state or federal agency for disposition.

                                   §310-9.           Health and sanitation requirements.

                                   Vendors of food and beverages shall comply with all standards and regulations set by the Ocean

                                   County Board of Health and shall provide the Township with copies of all certificates of

                                   inspection issued in accordance with the same.



                                   §310-10.          Appeal from denial or revocation of permit to canvass, itinerant vend or

                                                     solicit.

                                   A person denied a permit or who has had a permit removed, may appeal that action to the

                                   Mayor, or his or her designee, by submitting a letter to the Township Clerk within ten (10) days of

                                   the complained action. A hearing on such appeal will then be scheduled within seven (7) days

                                   after the receipt of the appeal, with the hearing to be held within thirty (30) days after receipt of

                                   the appeal. The Mayor, or his or her designee, shall render a decision on the appeal within seven
GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   (7) days after the date of the hearing which shall be final.
         P.O. Box 1540
Toms River, New Jersey 08754




                                                                                      12
                 Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 13 of 14 PageID: 1295



                                   §310-11.       Violations and Penalties.

                                    As stated under §310-6(E)(1)-(3) of this Chapter, any canvasser, peddler, itinerant vendor, or

                                   owner or employee of a door-to-door sales enterprise who violates any provision of this section, if

                                   convicted, shall be:

                                           1.     Subject to a maximum ordinance violation fine of $1,250.00 for the first offense;

                                           2.     Subject to ninety (90) days in the county jail or in any place provided by the

                                                  municipality for the detention of prisoners, for any term not exceeding 90 days for

                                                  any offense thereafter; and

                                           3.     Subject to a permanent revocation of any license issued to the within chapter;



                                   §310-12.       Exemptions.

                                   This article does not apply to real estate that is publicly advertised by sale or to “open houses,”

                                   sponsored by the owner or listed by real estate agents for a specific home on a specific date and

                                   time.

                                           SECTION 2. All ordinances or parts of ordinances inconsistent herewith are hereby

                                    repealed.

                                           SECTION 3. If any section, subsection, sentence, clause, phrase, or portion of this

                                    ordinance is for any reason held to be invalid or unconstitutional by a court of competent

                                    jurisdiction, such portion shall be deemed a separate, distinct, and independent provision, and

                                    such holding shall not affect the validity of the remaining portions hereof.

GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
         P.O. Box 1540
Toms River, New Jersey 08754




                                                                                    13
                 Case 3:17-cv-03226-MAS-DEA Document 55-43 Filed 09/06/19 Page 14 of 14 PageID: 1296



                                          SECTION 4. This ordinance shall take effect after second reading and publication as

                                    required by law.

                                   Date: _________________________                       _________________________________
                                                                                         MAYOR MICHAEL REINA

                                                                                NOTICE

                                           NOTICE IS HEREBY GIVEN that the foregoing ordinance was introduced and passed
                                    on first reading at a regular meeting of the Township Council of the Township of Jackson, in the
                                    County of Ocean, State of New Jersey, held on August 11, 2015, and will be considered for
                                    second reading and final passage at the regular meeting of said Governing Body to be held on the
                                    25th day of August, 2015, at 7:30 p.m., or as soon thereafter as this matter can be reached, at the
                                    meeting room of the Municipal Building located at 95 W. Veterans Highway, Jackson, New
                                    Jersey, at which time all persons interested shall be given an opportunity to be heard concerning
                                    this ordinance.
                                                                                 _____________________________________
                                                                                 ANN MARIE EDEN, RMC
                                                                                 Township Clerk, Township of Jackson




GILMORE & MONAHAN
  A Professional Corporation
 COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
         P.O. Box 1540
Toms River, New Jersey 08754




                                                                                    14
